DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 10,861,729. Although the claims at issue are not identical, they are not patentably distinct from each other because the slight differences in wordings would have been more than obvious to one of ordinary skill in the art at the time the invention was made.

Pending claim 1 claims a transfer system of a focus ring comprising:
a processing system; and 
a measuring instrument, wherein the processing system includes a processing apparatus including a chamber body and a stage that is provided in a chamber provided of the chamber body and includes an electrostatic chuck, and a transfer unit configured to transfer the focus ring onto the stage, and to transfer the measuring instrument into an inner region surrounded by the focus ring and onto the electrostatic chuck, wherein the measuring instrument is configured to obtain an amount of deviation of a central position of the focus ring with respect to a central position of the electrostatic chuck based on a measurement value group obtained by the measuring instrument, in a state where the measuring instrument is positioned in the inner region and on the electrostatic chuck, and wherein the transfer unit is configured to adjust a transfer position of the focus ring such that the central position of the electrostatic chuck and the central position of the focus ring coincide with each other based on the amount of deviation.

a processing system; and 
a measuring instrument, wherein a focus ring is transferred onto a stage of a chamber by a transfer unit, and a measuring instrument is also transferred by the transfer unit into an inner region of the focus ring and onto an electrostatic chuck, acquiring a first and second deviation amount related to the central position of the measuring instrument and the focus ring as well as the central position of the measuring instrument and the chuck, wherein the deviations are used to formulate adjustments to reposition the focus ring so that the central position of the chuck and the focus ring coincide with one another. 

These features are believed to fully anticipate the features of pending claim 1. Further, it is noted that the method claimed via patented claim 1 also provides more than adequate details to also fully anticipate the features of pending claim 1 as well since the claim is structured as a hybrid system/method type claim.

Pending claim 2 is fully anticipated by the features of patented claim 2.

Pending claim 3 is fully anticipated by the features of patented claim 3.

Pending claim 4 is fully anticipated by the features of patented claim 5.


Other References of Interest
Sugawara, U.S. Patent Application Publication No. 2012/0247671 discloses that a transport mechanism (15) receives a focus ring (52) from a rack (24) of stock (2) and then transports the received focus ring to a rotation stage (31) of alignment chamber (3). The center of the focus ring is detected and is then transferred to support portion (15c) so that the center is positioned at a predetermined position of the support portion (15c) of the transport mechanism (15) (e.g. See [0075]). 


	However, Sugawara does not disclose transporting the measurement mechanism into place, as is the case with the instantly claimed invention.

	Kamata et al., U.S. Patent Application Publication No. 2016/0141154, discloses a measurement system that utilizes a sensor substrate (Figure 3) that is placed onto a chuck surrounded by a focus ring (See Figures 5 and 7), but as best understood, Kamata et al. does not specifically disclose the sensor substrate being on the chuck, but rather being on supports that are affixed to the chuck itself.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        October 23, 2021
/RDH/